Citation Nr: 0936906	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 1975 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO in St. Paul, Minnesota, which, in pertinent part, 
denied service connection for bilateral hearing loss and 
tinnitus.  


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss is not related to 
service, to include noise exposure as a mechanic and heavy 
equipment operator in the 101st Airborne, or during various 
training exercises, and did not manifest to a compensable 
degree within one year of service.

2.  The appellant's tinnitus is not related to service, to 
include noise exposure as a mechanic and heavy equipment 
operator in the 101st Airborne, or during various training 
exercises.


CONCLUSIONS OF LAW

1.  The appellant's bilateral hearing loss was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The appellant's tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in February 2004 satisfied the duty to notify 
provisions, except the degree of disability and effective 
date elements of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an August 2004 medical examination 
to obtain an opinion as to whether his hearing loss and 
tinnitus disabilities were the result of service noise 
exposure.  This opinion was rendered by a medical 
professional following a thorough examination and interview 
of the appellant.  The examiner obtained an accurate history 
and listened to the appellant's assertions.  While the 
examiner did not have the claims file for review, the history 
provided by the appellant matches the information available 
in the appellant's service treatment and private medical 
records.  The examiner laid a factual foundation for the 
conclusions that were reached.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, 
supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has hearing loss which he 
feels are due to noise exposure in service.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).  

At the appellant's August 2004 VA examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
50
LEFT
15
15
15
35
50

Speech recognition was 94 percent in both ears.  The 
appellant clearly has a hearing loss disability for VA 
purposes.  See Hensley, supra.  The Board also notes that the 
appellant submitted statements from his wife which describe 
his current difficulty hearing.

The appellant contends that he had noise exposure during 
service, while working as a mechanic and during training.  
The appellant states and his service personnel records show 
that he served as a mechanic and heavy equipment operator in 
the 101st Airborne, had Expert ratings in the M-16 and hand 
grenade and had an Air Assault Badge.  Noise exposure is 
consistent with the conditions of service as described by the 
appellant and confirmed by his service personnel records.  
The Board finds that the appellant had inservice noise 
exposure.  See 38 U.S.C.A. § 1154(a).  

At entry to service in May 1975, the appellant underwent an 
authorized audiological evaluation.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
N/A
5
LEFT
15
5
5
N/A
5

At a periodic examination in December 1977, the appellant 
underwent an authorized audiological evaluation.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
10
15
LEFT
15
10
5
5
10

At separation from service exam in May 1978, the appellant 
had another audiological evaluation.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
5
LEFT
10
5
5
5
10

Speech recognition ability was not tested at any of the 
examinations.  The appellant completed a report of medical 
history at separation in which he indicated no hearing loss 
and no ear trouble.  There is no notation regarding the 
presence of tinnitus.  

These results show a small variation in the ranges, but 
normal hearing in both ears, in all ranges, at separation.  
See Hensley, supra.  The only reading outside the normal 
range was the 500 Hz score in December 1977.  While the 
appellant may indeed have had some variation in hearing 
acuity during the course of service, this does not 
necessarily lead to a chronic disability.  The Board observes 
that the appellant did not have either a hearing loss or 
tinnitus disability mentioned in his service treatment 
records at separation from service.  

The appellant has submitted private medical records that date 
back to 1999.  An August 1999 entry indicates that the 
appellant had difficulty hearing.  There was no further 
evaluation.  A March 2001 audiological test is of record.  
The test shows some puretone threshold scores above 40 dB.  
There is no further comment.  While these records support the 
presence of hearing loss back to 1999, they are insufficient 
in themselves to establish a nexus to service.  

The RO sent the appellant for an August 2004 VA examination 
and opinion to determine if his current complaints of hearing 
loss were related to service.  Following interview and 
examination of the appellant, the examiner concluded that his 
hearing loss and tinnitus were not at least as likely as not 
related to service.  The appellant described his noise 
exposure in service and that he did not have hearing 
protection.  The appellant described his post-service 
employment and recreational activities.  The appellant worked 
for as a heavy equipment operator for twenty three years.  He 
went to machinist school for two years.  He was a bartender 
for two years.  The appellant stated that he had hearing 
protection for machinist school and equipment operation, but 
not bartending.  The appellant indicated that he hunted, used 
a lawn mower and a snow blower without ear protection, and 
rode a motorcycle and used power tools with hearing 
protection.  The appellant indicated that he noticed hearing 
loss in the early 1980's, and noticed tinnitus in the early 
1990's.  The examiner concluded that the lack of hearing loss 
and tinnitus immediately after service made the disorders not 
at least as likely as not related to inservice noise 
exposure.

At his August 2004 VA examination, the examiner recorded the 
appellant's history as beginning in the 1980's, with tinnitus 
beginning in the 1990's.  In his December 2005 Form 9, the 
appellant indicates that he did say tinnitus developed in the 
early 1990's and he did not object to the characterization 
that his hearing loss began in the early 1980's.  He further 
indicated that he was not sure when the tinnitus began, but 
he noticed it more as his hearing worsened.  He reiterated 
his belief that both are related to service.  The Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet.App. 303 (2007) (lay testimony is competent 
to establish the presence of observable symptomatology).  The 
Board acknowledges that the appellant is competent to give 
evidence about what he experiences.  See, e.g., Layno v. 
Brown, 6 Vet.App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997).  To the extent 
that the appellant now states that it is his firm belief that 
his service noise exposure resulted in his hearing loss and 
tinnitus, this belief must account for a span of years and 
service treatment records that show hearing scores uniformly 
in the normal range at separation.  The Board finds that the 
appellant's statements are not competent evidence on the 
question of nexus.  

The Board notes that the appellant has objected to a 
characterization that his tinnitus appeared nearly twenty 
years after his separation from service.  In the September 
2004 rating decision on appeal, the reasons for the decision 
describe the reported history in the VA examination, 
indicating that tinnitus had its onset in the early 1990's.  
The rating decision indicates that this was nearly twenty 
years after separation.  The Board notes that the twenty year 
comment does not appear in the examination and the Board 
recognizes that the onset was less than twenty years after 
separation.  

The appellant obtained an April 2005 opinion from a Dr. 
Hansen.  The doctor recorded that the appellant had noise 
exposure as a heavy equipment operator and mechanic in the 
military and that he had no hearing protection at the time.  
The appellant separated and attended college until 1981, when 
he began working for his present employer.  He reported using 
hearing protection throughout his employment.  The appellant 
denied recreational noise exposure.  The appellant brought 
the March 2001 audiological examination report for review.  
The doctor noted noise induced hearing loss.  The appellant 
reported left ear tinnitus for many years.  The appellant 
indicated that he did not have any hearing tests from his 
service.  The doctor indicated that the primary risk factor 
for the appellant's hearing loss was his military noise 
exposure.  The doctor noted that, if any other audiograms 
were available, these could be reviewed to determine the 
onset of hearing loss and what his hearing was prior to 
working at his present employment.  

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet.App. 429, 
433 (1995).  Reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran.  Coburn v. Nicholson, 19 Vet.App. 
427 (2006).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 
Vet.App. 171 (2005).  In this case, the Board observes that 
the appellant's history at the second examination does not 
conform to the history he provided at the first.  The 
appellant identified several post service activities that had 
attendant noise exposure risk.  Furthermore, the appellant 
does have service audiograms, as described above.  The doctor 
recommended reviewing these to determine his hearing status 
prior to his present employer.  These show that normal ranges 
of hearing acuity at separation service.  The Board finds 
that the April 2005 opinion is of low probative value.  

The Board finds that the evidence against a nexus to service 
outweighs the evidence in favor.  The appellant had normal 
hearing at separation.  The appellant denied hearing loss at 
that time.  While there is some shift in his hearing during 
service, such a change is not necessarily the cause of his 
current disabilities.  The Board recognizes that the 
appellant is competent to report the inservice noise 
associated with his training and duties, but that also is not 
enough to establish a nexus between noise exposure and his 
current disability.  The August 2004 opinion is competent, 
based on the facts of record, interview and examination, 
offering a rationale as to why both disorders are unrelated 
to service.  The April 2005 opinion is based on different 
facts, notable for the appellant's omission of post-service 
noise exposure.  The Board assigns this opinion less weight 
due to the altered factual basis on which it rests.  The 
Board finds that the preponderance of the evidence is against 
a relationship between the appellant's current hearing loss 
and tinnitus disabilities and any incident of service, 
including noise exposure in the 101st Airborne serving as a 
mechanic and equipment operator, and during various training 
exercises.  Service connection for hearing loss and tinnitus 
on a direct basis must be denied.  See Hensley and Hickson, 
both supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system (including sensorineural hearing loss) become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The appellant's hearing loss was not shown until 
2001, decades after service.  The appellant cannot benefit 
from the presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's bilateral hearing loss 
and tinnitus claims.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


